Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Carla Gowen McClurg, OSB #165144
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Room 213
Portland, OR 97205
Tel: (503) 326-7659
Email: carla.mcclurg@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF OREGON

 In re                                           Case No. 17-34395-pcm11

 Mark E. Delong,                                 NOTICE OF SUBSTITUTION OF
                                                 COUNSEL
 Debtor.


          Please be advised that, pursuant to LBR 9010-1(d), Carla Gowen McClurg,

OSB #165144, hereby replaces Sonia L. Zaheer as counsel of record for Gregory M. Garvin,

Acting United States Trustee for Region 18 (the “UST”). Notices and other documents in this

matter for the UST should be directed to Carla Gowen McClurg (contact information listed

above).

          DATED this 3rd day of May, 2018.


                                             GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18


                                             /s/ Carla Gowen McClurg
                                             CARLA GOWEN McCLURG, OSB #165144
                                             Trial Attorney




                      Case 17-34395-pcm11        Doc 112    Filed 05/03/18
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2018, I served a copy of the foregoing NOTICE OF

SUBSTITUTION OF COUNSEL by electronic means on all parties on the electronic service

list in this case by filing the foregoing document via ECF.



                                             GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18


                                             /s/ Carla Gowen McClurg
                                             CARLA GOWEN McCLURG, OSB #165144
                                             Trial Attorney




                     Case 17-34395-pcm11         Doc 112      Filed 05/03/18
